Citation Nr: 0022996	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  98-01 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an extension of a temporary total 
disability evaluation under the provisions of 38 C.F.R. 
§ 4.30 for convalescence from surgical treatment for a 
service-connected right wrist ganglion cyst (right wrist 
disability) beyond January 1, 1997.

2.  Entitlement to an increased disability evaluation for a 
right wrist disability, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from March 1978 to February 
1981.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which assigned a 100 percent temporary total 
disability rating from November 19, 1996 to January 1, 1997, 
for a period of post-operative convalescence under 38 C.F.R. 
§ 4.30, and increased the disability rating for the veteran's 
right wrist disability to 10 percent.

This case was previously before the Board in July 1999, at 
which time it was remanded to the RO for additional 
development.  The case is again before the Board for 
appellate review.  However, the Board notes that before it 
can proceed with appellate review concerning the issue of 
entitlement to a disability rating in excess of 10 percent 
for a right wrist disability, further development is 
required.  Therefore, this issue will be addressed in the 
REMAND portion of this decision. 


FINDINGS OF FACT

The medical evidence of record does not show that the 
veteran's postoperative residuals of a right wrist ganglion 
cyst were severe after January 1, 1997; there is no medical 
evidence that shows incomplete healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement; or immobilization by a cast, 
without surgery, of one major joint or more. 


CONCLUSION OF LAW

The criteria for the extension of a temporary total 
disability rating beyond January 1, 1997, for service-
connected postoperative residuals of a right wrist ganglion 
cyst, have not been met.  38 C.F.R. § 4.30 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to an extension of 
his temporary total convalescent rating, beyond January 1, 
1997, in connection with surgical treatment received for his 
service-connected right wrist disability.  Specifically, the 
veteran contends that since the November 1996 surgical 
removal of a right wrist ganglion cyst, his right wrist 
symptoms have worsened, he has had his wrist in a splint 24 
hours a day, and he has been directed by his VA doctors not 
to use his right hand.

The RO initially granted service connection for a ganglion of 
the right wrist, and assigned a noncompensable rating, 
pursuant to an April 1989 rating decision.  In accordance 
with a July 1997 rating decision, the RO assigned a temporary 
total disability rating covering the surgical treatment for 
his right wrist ganglion cyst and convalescence, for the 
period November 19, 1996 through January 1, 1997, and a 10 
percent disability rating thereafter. 

In the veteran's case, a November 1996 VA operation report 
explained the details of the surgical procedure used to 
remove the veteran's ganglion cyst of the right wrist.  The 
surgical pathology report revealed that the soft tissue 
removed from the right wrist revealed a hyperplastic synovium 
with chronic inflammation, with features suggestive of 
rheumatoid arthropathy. 

A March 1997 VA examination of the right hand, thumb, and 
fingers noted that the claims file was reviewed.  The veteran 
complained of chronic pain and numbness in right wrist, and 
there was objective medical evidence of reduced limitation of 
motion, diminished strength and dexterity, and decreased 
sensation involving the right hand, thumb, and fingers.  The 
diagnoses were as follows: reduced flexion and extension, 
right wrist; chronic pain, right wrist; post ganglion cyst 
surgery, right wrist; decreased flexion thumb and fingers of 
the right hand; decreased sensation, posterior right hand; 
and reduced handgrip strength, right hand.  The examiner 
further commented that the veteran has been a professional 
painter, and that due to the reduced right handgrip and 
strength he has been unable to maintain his employment.  

A May 1997 VA examination of the right hand, thumb, and 
fingers also considered the veteran's continued complaints 
regarding his right hand.  The relevant diagnosis was 
hypesthesia of the right wrist distal radial nerves secondary 
to disuse. 

VA treatment records for the period June 1997 to May 1998 
show that the veteran continued to be seen for complaints of 
numbness and pain in the right hand associated with his right 
wrist disability, and that the veteran was using his wrist 
splints.

VA occupational therapy/rehabilitation records dated in 
August 1997, October 1997, and May 1998 show that the veteran 
continued to complain of wrist and hand numbness, and noted 
that he wore wrist splints but was able to perform wrist 
exercises.  

A December 1997 VA electromyography/nerve conduction study 
report (EMG/NCV) revealed very mild sensory carpal tunnel 
syndrome and recommended that the veteran continue wearing 
futura wristlets. 

A December 1997 VA radiology report of the right wrist 
revealed no evidence of osteomyelitis, but concluded that the 
findings were most consistent with diffuse arthritic process 
involving the metacarpophalangeal joint.  

A May 1998 EMG/NVC report summary revealed right wrist mild 
sensory carpal tunnel syndrome and mild right ulnar sensory 
neuropathy; it was recommended that the veteran continue 
wearing the right futura wristlets and continued carpal 
tunnel syndrome exercises.  

A February 1999 VA arthritis clinic consultation record noted 
the veteran's complaints of pain and numbness in the right 
wrist and hand, which is made worse with use of the hand 
despite the use of a wrist splint.  The examiner reviewed the 
medical evidence, examined the veteran, and commented that he 
advised the veteran that the wrist and hand pain could 
persist for some time.   Pain medication was prescribed.  

A June 1999 VA arthritis clinic consultation record indicated 
that the veteran's complaints of pain and numbness continued 
unabated.  The examiner commented that the etiology of the 
veteran's right wrist pain was unclear.

Separate VA joint and peripheral nerve examination reports in 
October 1999 include a review of the claims file and a 
physical examination.  Both reports acknowledged that the 
veteran suffers from pain, numbness, and limited range of 
motion involving the right wrist.  The etiology of these 
symptoms was unclear.  Although the veteran was noted to 
suffer from carpal tunnel syndrome, the existence of this 
disorder was disassociated by this medical evidence from his 
service-connected right wrist disability.  However, it was 
explained that his symptoms could nevertheless be possibly 
related to his service-connected right wrist disability. 

A temporary total disability rating for convalescence 
purposes (temporary total convalescent rating) - rated as 100 
percent disabling - will be assigned, for up to three months, 
without regard to other provisions of the rating schedule 
when it is established that treatment of a service-connected 
disability resulted in the following: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incomplete healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches; or (3) immobilization by a cast, 
without surgery, of one major joint or more.  Furthermore, 
extensions of temporary convalescent ratings, for up to three 
months for item number (1) above, and up to six month for 
items (2) and (3) above, are available.  38 C.F.R. § 4.30.   

Although the medical evidence demonstrates that the veteran 
continues to exhibit significant symptoms of pain, numbness, 
and loss of function of the right wrist and hand and that the 
veteran was prescribed a wrist splint, there is no medical 
evidence of severe postoperative residuals such as incomplete 
healed surgical wounds, stumps of recent amputations, 
therapeutic immobilization of one major joint or more, 
application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches; or immobilization by a cast, without 
surgery, of one major joint or more, after January 1, 1997.  
Although the medical records shows that veteran was 
prescribed a wrist splint and comment that his career as a 
painter was significantly affected by his service-connected 
right wrist disability, none of the medical records show that 
he was instructed by any medical professional not to use his 
right hand or otherwise immobilize his right hand or wrist.  
Indeed, the medical evidence includes rehabilitation and 
other medical records directing the veteran to perform right 
wrist and hand exercises.  Simply stated, the medical 
evidence does not suggest that the veteran required any sort 
of convalescence, within the meaning of the applicable 
regulation, beyond January 1, 1997.  The fact that the 
veteran may be unable to undertake his former occupation as a 
painter, now or in the future, is not determinative on the 
issue of whether he is entitled to a temporary total 
evaluation for convalescence under the provisions of 38 
C.F.R. § 4.30.   If the veteran believes that his service 
connected right wrist disability prevents him from engaging 
in any form of substantially gainful employment, he may file 
a claim of entitlement to a total disability evaluation based 
on individual unemployability due to service connected 
disability.  As there is no medical evidence showing that the 
veteran required an extension of his temporary total 
convalescent rating beyond January 1, 1997, the criteria for 
such an extension under the provisions of 38 C.F.R. § 4.30, 
have not been met.   

As the preponderance of the evidence is against the veteran's 
claim for an extension of a temporary total rating under 
38 C.F.R. § 4.30, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Extension of a temporary total disability evaluation under 
the provisions of 38 C.F.R. § 4.30 for convalescence from 
surgical treatment for a service-connected right wrist 
ganglion cyst (right wrist disability) beyond January 1, 
1997, is denied.


REMAND

With regard to the issue of entitlement to a disability 
rating in excess of 10 percent for his service-connected 
right wrist disability, the Board finds that additional 
development is required to clarify a medical issue.  The 
Board notes that the veteran's increased rating claim is well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); see Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Therefore, VA has a 
duty to assist the veteran in developing facts pertinent to 
his claim.  See 38 U.S.C.A. § 5107(a).  

An October 1999 VA joints examination report noted that the 
veteran has been diagnosed with carpal tunnel syndrome, 
acknowledges the veteran's complaints of continued discomfort 
over the dorsum of the right wrist, and observes marked 
limitation of motion, particularly a limitation of extension, 
which was commented to be compatible with the surgical 
removal of the right wrist cyst.  The examiner further 
explained, however, that much of the veteran's chief 
complaint centers around dysesthesia of the right hand, and 
opines that "[t]here is no clearly demonstrable etiological 
relationship between the development of ganglion cysts and 
carpal tunnel syndrome."  The examiner further stated that:

There is a possible etiologic relation between the 
original hyperextension injury and carpal tunnel 
syndrome.  However, it is conjectural to suggest 
this relationship.  There is no clear-cut evidence 
between hyperextension injuries of the wrist and 
the development of carpal tunnel syndrome, although 
it is not implausible.  However, it is considered 
more likely than not that the [veteran's] carpal 
tunnel syndrome, albeit mild, would have arisen 
irrespective of the aforementioned injury.  


The examiner concluded that the veteran's service-connected 
right wrist disability, which required surgical resection of 
a ganglion cyst, left him with diminished residual motion and 
that, "[i]n addition, it is understandable that he may 
experience discomfort with prolonged use of [the right] hand 
on the basis of this previous surgery."  

A separate October 1999 VA peripheral nerves examination 
report states that the veteran "has mild bilateral carpal 
tunnel syndrome.  I do not believe his carpal tunnel syndrome 
is caused by his service-related injuries."  With regard to 
the veteran's service-connected right wrist postoperative 
right wrist ganglion cyst, the examiner opines that:

it is possible that surgery may have contributed to 
the numbness on the dorsum of his [right hand] . . 
. [h]owever, his decreased sensation in all the 
fingers is somewhat atypical.  He was also noted to 
have mild weakness of his grip . . . which may have 
been caused by the pain that he has in his [right 
wrist].

As the medical evidence indicates that some of the veteran's 
symptomatology in addition to limitation of motion, such as 
numbness, decreased sensation, and pain may be caused by his 
service-connected right wrist disability, and in 
consideration of the fact that his nonservice-connected 
carpal tunnel syndrome may cause overlapping symptomatology, 
additional development is required in order to determine 
whether a disability rating in excess of 10 percent is 
justified. 

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
VA examination with the appropriate 
specialist or specialists to determine 
the nature, etiology, and severity of his 
current right wrist disability, to 
include the post-operative residuals of 
the November 1996 surgery.  The 
examiner(s) should comment on any 
associated pain and loss of function 
affecting the right wrist and hand, and 
whether any nerve or muscular damage is 
associated with his service-connected 
right wrist disability. More 
specifically, the examiner should render 
an opinion as to whether it is at least 
as likely as not whether the veteran's 
symptoms of pain, numbness, tingling, 
decreased sensation, weakness, are due to 
his service-connected right wrist 
disability as opposed to his non-service-
connected carpal tunnel syndrome.  It is 
imperative that the claims file be made 
available to, and be reviewed by, the 
examiners in connection with the 
examinations.  All tests and studies 
deemed necessary should be accomplished. 

2.  After completion of the above, the RO 
should review the expanded record and 
determine whether an increased disability 
rating is warranted for the veteran's 
right wrist disability under the 
diagnostic codes and regulations 
applicable to orthopedic, neurologic, and 
muscular disabilities.

3.  If the decision remains adverse, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review, if otherwise in order.  

The purposes of this REMAND are to assist the veteran in the 
development of his claims and to ensure an adequate medical 
record for appellate review.  The Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until he is further notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 



